DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 08/31/2020, 10/12/2020, 11/30/2020, 04/26/2021, 07/21/2021, 09/01/2021, 05/11/2022, 07/20/2022, and 09/13/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (5G;
Architecture enhancements for 5G System (5GS) to support network data analytics services (3GPP TS 23.288 version 16.4.0 Release 16); July 2020; pages 1-67. (Hereinafter 5G) in view of Jost et al. (US Patent Application No. 20210203643 ) (Hereinafter Jost).

As per claims 1, 11, and 20,  5G discloses a non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer control the computer to perform , A system for historical 5G user equipment (UE) mobility tracking and security screening,  A method for historical 5G user equipment (UE) mobility tracking and security screening, the method comprising:
 receiving, at a network data aggregation node including at least one processor (page 36, section 6.7, NWDAF supporting UE mobility statistics or predictions shall be able to collect UE mobility related information from NF) UE registration data from 5G network functions (NFs) as UEs connect to different network locations (pages 36-37, section 6.7, table 6,7.2.2-1, UE mobility statistics or predictions shall be able to collect UE mobility related information from NF); 
aggregating, at the network node, registration data for individual UEs to produce mobility patterns for the UEs locations (pages 36-37, section 6.7, table 6,7.2.2-1, UE mobility statistics or predictions shall be able to collect UE mobility related information from NF); 
receiving, at the network node and from a 5G NF located in a home network of a UE (pages 36-37, section 6.7, NWAF service consumer, table 6,7.2.2-1, page 7, section 4.1 ), a request for the mobility pattern of the UE in response to receiving a message for effecting a new registration for the UE (pages 36-37, section 6.7.3,  Table 6.7.2.2-1: UE Mobility information collected from 5GC, This may lead to multiple Mobility Registration Updates if the cells belong to different registration areas. The number of Mobility Registration Updates); and
 responding to the request by transmitting the mobility pattern to the 5G NF located in the home network of the UE pages 36-37, section 6.7, please see page 7, section 4.1). 5G does not explicitly discloses NF located in home network. However, Mendoza discloses NF located in home network (fig 1, para 60, registering a serving network function with a home network function). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 5G and Jost. The motivation would have been updating Registration datastore that stores information of NFs, e.g., network addresses and NFTypes. Processor  can update information in registration datastore, e.g., in response to registration messages.  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

As per claims 2 and 12, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, 5G discloses wherein receiving the UE registration data includes receiving a mobility pattern from at least one of the 5G NFs (pages 36-37, section 6.7, table 6,7.2.2-1, UE mobility statistics or predictions shall be able to collect UE mobility related information from NF).

As per claims 3 and 13, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, 5G discloses wherein the network data aggregation node comprises a network data analytics platform (NWDAF) or a unified data repository (UDR) (page 7 section 4.1, UDR) .

As per claims 4 and 14, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, 5G discloses wherein the network data aggregation node comprises a non-3GPP defined network data aggregation platform (pages 36-37, section 6.7, table 6,7.2.2-1, UE mobility statistics or predictions shall be able to collect UE mobility related information from NF).

As per claims 5 and 12, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, 5G discloses wherein aggregating the registration data to generate the mobility patterns comprises storing, for each mobility pattern, an indicator of location of a UE (pages 36-37, section 6.7.3,  Table 6.7.2.2-1: UE Mobility information collected from 5GC, This may lead to multiple Mobility Registration Updates if the cells belong to different registration areas. The number of Mobility Registration Updates), a timestamp of when the UE registered at the location (Pages 36-37, table 6.7.2.2-1) , and a type allocation code (TAC) for each instance of registration of the UE (Pages 36-37, table 6.7.2.2-1, tac).

As per claims 6 and 16, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, Jost discloses wherein the 5G NF located in the home network (fig 1, para 60, registering a serving network function with a home network function) of the UE comprises a security edge protection proxy (SEPP)  (para 20, 62, SEPP) and further comprising, at the SEPP, receiving the mobility pattern and determining, based on the mobility pattern (para 62, mobility), whether the message for effecting the new registration indicates a UE registration pattern anomaly (para 68, filtering message).

As per claims 7 and 17, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, Jost discloses at the SEPP, in response to determining that the message for effecting the new registration indicates a UE registration pattern anomaly, blocking the message for effecting the new registration (para 68, filtering message).

As per claims 8 and 18, claims are rejected for the same reasons and motivation, as claim 1, above. In addition, 5G discloses at the SEPP, in response to determining that the message for effecting the new registration indicates a UE registration anomaly, initiating paging of the UE at a location specified in the UE registration, and, in response to successful paging of the UE at the location specified in the UE registration, forwarding the message for effecting the new registration to a user data management (UDM) function in the home network of the UE (page 36-7, 47, section 6.7.5.3 Abnormal behavior).

As per claims 9, 19 wherein the UE comprises an Internet of things (IoT) device (page 12, section 6.1.3, Target of Analytics Reporting: indicates the object(s) for which Analytics information is requested, entities such as specific UEs, a group of UE(s) or any UE (i.e. all UEs)).

As per claim10,  wherein the mobility pattern includes a type allocation code (TAC) for the UE and further comprising, at the SEPP (pages 36-37, section 6.7.3,  Table 6.7.2.2-1: TAC), determining a device type from TAC (pages 36-37, section 6.7.3,  Table 6.7.2.2-1: TAC), comparing the mobility pattern to mobility patterns of devices of the same or similar type as the UE (pages 36-37, section 6.7.3,  Table 6.7.2.2-1: UE Mobility information collected from 5GC, This may lead to multiple Mobility Registration Updates if the cells belong to different registration areas. The number of Mobility Registration Updates), and determining whether the registration is anomalous based on results of the comparison (page 58, comparing the expected values, page 47, reporting abnormal behavior ) .


Conclusion

Please see attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493